DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement of 10.28.2020 is hereby withdrawn since at least one of independent claims 1, 13 and 18 appear generic to both species 1 (Fig. 2) and 2 (Fig. 3), wherein said independent claims 1, 13 and 18 are allowable. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhichun Zhang, Ph.D. on 2.23.2021.
The application has been amended as follows: 
In claim 18, line 5,  replace “the first via” with –the first conductive via--.

Allowable Subject Matter
Claims 1-4 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) an intermediate region having a second width from the top-down view along the peripheral edge of the first conductive via and arranged to couple the cap region to the routing region, the second width being greater than the first width as recited within the context of the claim; claims 2-4 and 7-12 are dependents, (claim 13) an intermediate region having first and second tapered regions and arranged to couple the cap region to the routing region, the first tapered region positioned over the conductive via and the second tapered region non-overlapping with the conductive via, wherein the intermediate region has a second width from the top-down view along the peripheral edge of the conductive via, the second width being greater than the first width and less than the diameter as recited within the context of the claim; claims 14-17 and 21 are dependents, and, (claim 18) an intermediate region having a first tapered region and a second tapered region and arranged to couple the cap region to the routing region, the first tapered region overlapping with the second conductive via and the second tapered region non-overlapping with the second conductive via, wherein the intermediate region has a second width from the top- down view along the peripheral edge of the second conductive via, the second width being greater than the first width and less than the diameter as recited within the context of the claim; claims 19-20 and 22 are dependents.
US 20180151499 A1 to Chen et al. discloses and RDL wire (320) with a cap portion (322), a taper portion (323) and an elongated portion (321), wherein said RDL wire (320) overlaps with a via (310) in a top down view (Fig. 3A), but fails to disclose or suggest the recitations of claims 1, 13 and 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894